Citation Nr: 0904877	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which determined that new and 
material evidence had been received to reopen the claim for 
service connection for migraine headaches, and the claim for 
service connection was denied.  Thereafter, in July 2004, the 
Board remanded this matter for additional development.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the record.

In December 2006, the Board reopened the veteran's claim for 
entitlement to service connection for migraine headaches and 
remanded it to the RO via the Appeals Management Center (AMC) 
for additional development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record contains clear and unmistakable evidence that 
migraine headaches pre-existed the veteran's period of active 
military service and were as likely as not aggravated during 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
migraine headaches were aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background 

Service treatment records show that upon enlistment 
examination in January 1968, neurological examination was 
normal.  The veteran did not report a history of a headache 
disorder.  A February 1968 letter from the Department of the 
Air Force certified that the veteran was found physically and 
mentally qualified for enlistment.

Service treatment notes reflect that the veteran sought 
treatment for headaches approximately two weeks after service 
entry.  A February 1968 lost records examination report 
detailed normal neurological findings but noted that the 
veteran had frequent severe headaches since 1962, diagnosed 
as migraine.  An additional neurological consultation report 
dated in February 1968 indicated that the picture was 
strongly suggestive of tension type headaches with a very 
possible migraine component.  Medications were prescribed and 
it was noted that retainability would depend on response to 
treatment and ability to function.  Physical profile serial 
reports dated in February 1968 detailed individual defects 
listed as suggestion of tension, type headaches, with a very 
possible migraine component.  Additional service treatment 
notes dated in March and April 1968 detailed continued 
complaints of headaches.  An April 1968 hospital treatment 
note reflected that the veteran was hospitalized for 5 days 
with minimal relief of headaches.  Additional service 
treatment records show that the veteran continued to be 
treated for headaches until service separation.  

The veteran reported a six year history of severe frontal and 
temporal headaches and a final diagnosis of tension headaches 
was listed in a November 1968 Medical Board Report narrative 
summary.  It was further noted that the veteran was 
hospitalized in April 1968 for evaluation of her headaches 
which resulted in no new findings.  The impression at that 
time was noted to be tension headaches.  A neurological 
examination also failed to reveal any etiology the veteran's 
headaches and she was referred to a psychiatrist.  A December 
1968 Medical Board Report indicated that the veteran had 
incapacitating tension headaches and was discharged from 
service by reason of physical disability which existed prior 
to service and was not aggravated by service.

Post-service VA treatment records reflect a diagnosis of 
migraine headaches with aura spots in front of the eyes, 
photophobia, severe nausea, and some vomiting.  The veteran 
reported that she had severe headaches for the past 25 years 
and she has taken multiple medications with little relief.  
VA treatment notes dated in December 1999 and May 2000 
reflected findings of migraine headaches.  A January 2002 VA 
neurology consult note listed an assessment of chronic daily 
migraine headaches.  The records show that the veteran was 
started on Botox treatment in 2002 and she had some relief.  
A November 2002 CT of the head and brain listed an impression 
of no evidence of mass lesions and probable venous 
malformation in the right parietal lob.  A February 2003 VA 
treatment record noted complaints of headache with nausea and 
vomiting.  A December 2003 VA emergency room treatment note 
reflected complaints of a long standing migraine.  It was 
further noted that the veteran had tried multiple medications 
including vicodin, ibuprofen, and imitrex.  The examiner 
assessed intractible migraine.  A July 2004 VA treatment 
record reflected complaints of migraines with nausea.  A 
September 2004 VA nursing progress note showed complaints of 
head pain with aggravating factors of light, noise, and 
talking.  In a December 2004 VA neurology progress note, the 
veteran indicated that she used to get severe headaches and 
also had pain in the right mastoid region and right temporal 
region for the last 27 years.  Additional VA treatment 
records dated from 2004 to 2007 detail continued findings of 
migraine headaches with possible parietal veinous angioma.  

During her August 2006 hearing, the veteran stated that 
before service, she had headaches but the headaches were 
manageable.  She reported that she was not on medications 
before service.  The veteran indicated that she was treated 
by her family doctor for headaches before service and 
migraine headaches were not diagnosed.  She indicated that 
after she was in service, she began to have daily severe 
headaches and since service, the disorder never alleviated.

In a July 2007 VA examination report, a VA physician 
indicated that his claims file review did not reveal any 
medical files denoting treatment during service.  After 
interviewing the veteran and conducting a physical 
examination, the examiner diagnosed migraine headaches, onset 
pre-service, and as likely as not aggravated during her 
service time with early discharge due to the headaches and 
continued aggravation and exacerbation of this condition 
during service.  The examiner further stated that the lack of 
documentation and service treatment records were a marked 
detriment to establishing continued aggravation of headaches, 
which were reported to be severe when service time was 
terminated early on the basis of headaches.  

In his July 2007 addendum report, the VA physician discussed 
multiple service treatment notes dated in 1968 that had been 
faxed to the clinic by the veteran.  The physician indicated 
that during the period of time prior to service the veteran 
was apparently functioning at some level and was found to be 
physically and mentally suitable for enlistment.  It was 
further noted that during her period of time in service, the 
veteran became unable to perform in her duties while in the 
service.  On that basis, the physician's diagnosis was that 
the veteran did have migrainous type headaches.  He opined 
that onset was pre-service and as likely as not aggravated 
during her service time with an early discharge due to the 
incapacitation and inability to perform her duties.  

An April 2008 discharge summary from Seven Rivers Regional 
Medical Center showed that the veteran was diagnosed with a 
complicated migraine. 

In a July 2008 VA medical opinion, the examiner indicated 
that an extensive claims file review had been conducted.  
After discussing multiple in-service treatment record 
findings, the examiner (as well as a VA physician) opined 
that it would be resorting to mere speculation to find that 
the veteran's current migraine headache condition was 
aggravated above and beyond its natural progression by active 
duty service.  In her rationale, the examiner noted that the 
service records dated in February 1968 clearly document a 
pre-existing severe migraine headache condition associated 
with disabling symptoms.  In addition, the examiner detailed 
that a December 1968 service record confirmed the veteran's 
pre-existing headache condition as well as confirmed that the 
condition was not aggravated above and beyond its natural 
progression by active duty service or treatment. 

In an October 2008 statement, a VA physician indicated that 
he had reviewed the veteran's military medical records 
concerning her headaches.  He noted that the veteran did have 
headaches prior to entering service.  It was further noted 
that the veteran had constant headaches during active duty 
and was even hospitalized for headaches for several days.  
The physician detailed that the veteran performed computer 
work and was exposed to fluorescent lighting while in the 
military.  He opined that it is more likely as not that the 
veteran's headaches were aggravated and worsened by computer 
work and fluorescent lighting.

In November 2008, the veteran submitted internet research 
information concerning the health hazards of fluorescent 
lighting and symptomatology of migraine headaches. 

Analysis

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
dated in December 1968 clearly note and acknowledge the 
existence of incapacitating tension headaches which existed 
prior to service.  In addition, in the July 2007, July 2008, 
and October 2008 VA medical opinions of record, multiple VA 
physicians clearly opined that the veteran's migraine 
headaches preexisted service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.303(c) (2008).  Having found clear and 
unmistakable evidence of a pre-existing migraine headache 
disability, the next inquiry is whether there is clear and 
unmistakable evidence that migraine headaches were aggravated 
during service.

The Board notes that the evidence of record clearly shows 
that the veteran has a currently diagnosed migraine headache 
disability.  The Board further finds, in view of the totality 
of the evidence, that the veteran's pre-existing disability 
of migraine headaches was aggravated or increased in severity 
during active service.  In his July 2008 report, the VA 
physician discussed that a December 1968 service record 
confirmed the veteran's pre-existing headache condition as 
well as confirmed that the condition was not aggravated above 
and beyond its natural progression by active duty service or 
treatment.  He also concluded that it would be resorting to 
mere speculation to find that the veteran's current migraine 
headache condition was aggravated above and beyond its 
natural progression by active duty service.  However, in the 
July 2007 and October 2008 VA medical opinions also of 
record, two VA physicians reviewed the veteran's service 
treatment records and determined, respectively, that the 
veteran's pre-existing migraine headaches were "as likely as 
not" or "more likely as not" aggravated and worsened by 
her active service.  Consequently, the Board finds that the 
evidence of record is at least in equipoise, and therefore, 
affording the veteran the benefit of the doubt, service 
connection for migraine headaches is warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


